Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Anuraj Chakraborty on June 28, 2022.
The application has been amended as follows: 
Claim 1 has been amended to read: A shaking in-line spinner fishing lure comprising: a hook; a wire shaft; a shaker blade; a spinner blade; at least one loop fastener; the wire shaft extending between a first wire end and a second wire end; the hook being terminally connected adjacent to the first wire end; the shaker blade extending between a first shaker end and a second shaker end; the at least one loop fastener being rotatably coupled to the second wire end; the shaker blade being rotatably coupled to the at least one loop fastener between the first shaker end and the second shaker end, opposite the second wire end along the at least one loop fastener; and the spinner blade being directly, terminally, and rotatably coupled to the first shaker end of the shaker blade.
Claim 6 has been amended to read: The shaking in-line spinner fishing lure as claimed in claim 1 comprising: the shaker blade further comprising a leading face, a trailing face, a first aperture, and a second aperture; the leading face and the trailing face being positioned opposite each other on the shaker blade; the first aperture and the second aperture each traversing through the leading face and the trailing face between the first shaker end and the second shaker end; the wire shaft further comprising an attachment loop; the attachment loop being connected adjacent to the second wire end of the wire shaft; and the at least one loop fastener being rotatably coupled to the attachment loop, the first aperture, and the second aperture.


Reasons for Allowance
Claims 1-11 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose either alone or in combination the details of the shaker blade being rotatably coupled to the at least one loop fastener between the first shaker end and the second shaker end and the spinner blade being directly, terminally, and rotatably coupled to the first shaker end of the shaker blade, along with the other limitations of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644